Citation Nr: 0816634	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-23 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of overpayment of education benefits 
under Chapter 30, Title 38, United States Code (the 
Montgomery GI Bill) in the amount of $2,643.08


ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

The veteran served on active duty from June 1993 until May 
1996.  

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a November 2004 decision of the Committee on 
Waivers and Compromises (the Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


This matter was previously before the Board in November 2007.  
It was remanded to the RO via the VA Appeals Management 
Center (AMC) for additional development.  However, that 
development has not been completed.  Accordingly, the appeal 
is again REMANDED to the RO via the AMC.  VA will notify the 
veteran if further action on his part is required.

Clarification of the issue on appeal

The veteran has perfected an appeal as to claimed 
overpayments by VA in the amount of $2,643.08.  This is for 
monies paid incident to a special education certification 
program.  The debt has been calculated for payments between 
October 1, 2003 and November 19, 2004. 

In an August 3, 2005 letter, the veteran indicated that he 
had received an indication of an additional overpayment in 
the amount of $5,528.82 for additional and separate payments 
made between June 5, 2000 and May 14, 2004.  The veteran 
asked for an accounting.  Such was provided in an August 19, 
2005 letter.  There is no indication of any further 
correspondence from the veteran.  Accordingly, the record 
does not include an appeal by the veteran relative to that 
additional amount.      


REMAND

The veteran seeks a waiver of overpayment of education 
benefits under the Montgomery GI Bill in the amount of 
$2,643.08.  Before the Board can properly adjudicate the 
claim, however, additional procedural development is 
required.

As was noted at the time of the Board's November 2007 Remand, 
in determining whether a waiver of overpayment is 
appropriate, VA's (and the Board's) inquiry is focused on 
three distinct questions.  First, VA must determine if the 
overpayment at issue was validly created.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434-35 (1991) [noting that before 
adjudicating a waiver application, the lawfulness of the 
overpayment must first be decided]; see also VAOPGCPREC 6-98 
[holding that where the validity of the debt is challenged, 
that issue must be developed before the issue of entitlement 
to a waiver of the debt can be considered].   For obvious 
reasons, in the absence of a valid debt, no further inquiry 
is necessary.

Second, if the debt is valid, VA must determine if fraud, 
misrepresentation or bad faith played a role in its creation.  
If it did, waiver of the overpayment is automatically 
precluded, and further analysis is not warranted.  See 38 
U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b) 
(2007); see also Ridings v. Brown, 6 Vet. App. 544 (1994) 
[holding that the Board must independently address the matter 
of bad faith before addressing whether waiver would be 
appropriate].

Finally, after it has been determined that the debt is valid 
and that fraud, misrepresentation and/or bad faith had no 
part in its creation, VA must then consider whether 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2007).  The resolution of this question 
involves the consideration of various elements including, 
inter alia, the fault of the debtor, the fault of VA, undue 
hardship, unjust enrichment, whether collecting the debt 
would defeat the purpose of the benefit, and whether the 
veteran changed his position to his detriment as a result of 
the overpayment.

Analysis of each of the three questions outlined above is 
essential in the considering whether a waiver is appropriate.  
See Schaper and Ridings, supra.

In this case, both the initial October 2004 Committee 
decision and the June 2005 statement of the case (SOC) which 
followed addressed only the matter of the  validity of the 
charged indebtedness.  The prior decisions did not address 
the question of whether the debt was created by fraud, 
misrepresentation, or bad faith and did not address whether 
collection of the debt would be against equity and good 
conscience.  Resolution of these issues, however, is critical 
to the outcome of the claim and cannot be overlooked.  
Indeed, the veteran himself focused primarily on the equity 
and good conscience question in his notice of disagreement.

The regulations clearly indicate that a SOC "must be complete 
enough to allow the [veteran] to present written and/or oral 
arguments to before the Board."  
See 38 C.F.R. § 19.29 (2007).  To that end, the SOC must 
contain the "determination of the [RO] on each issue and the 
reasons for each such determination with respect to which 
disagreement has been expressed." 
 See 38 C.F.R. § 19.29(c) (2007).

Because the SOC failed to address two critical aspects of the 
claim (whether the debt was the product of fraud, 
misrepresentation, or bad faith and whether collection of the 
debt would be against equity and good conscience), it did not 
properly outline the reasons for its determination, as it is 
required to do pursuant to 38 C.F.R. § 19.29.  As noted at 
the time of the Board's prior Remand, no other SOC or 
supplemental statement of the case (SSOC) has been issued 
which would serve to fill this gap in the record.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Because the RO failed to comply 
with the Board's remand instructions, the case must be 
remanded so that a SSOC can be provided to the veteran which 
addresses the deficiencies outlined above.  See generally 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby].    

The remaining November 2007 remand instructions have been 
carried out.  
In January 2008, the RO sent a letter to the veteran 
requesting an updated financial status report.  To date, the 
veteran has not elected to respond.  



Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should issue the veteran a SSOC 
regarding the issue on appeal, taking into 
consideration the Board's comments above 
and addressing the question of whether the 
debt was created by fraud, 
misrepresentation, or bad faith and 
addressing whether collection of the debt 
would be against equity and good 
conscience.  If the claim remains denied, 
the case should be returned to the Board 
for further appellate review, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



